Case 9:18-cv-80176-BB Document 488-11 Entered on FLSD Docket 05/08/2020 Page 1 of 13
Case 9:18-cv-80176-BB Document 488-11 Entered on FLSD Docket 05/08/2020 Page 2 of 13
Case 9:18-cv-80176-BB Document 488-11 Entered on FLSD Docket 05/08/2020 Page 3 of 13
Case 9:18-cv-80176-BB Document 488-11 Entered on FLSD Docket 05/08/2020 Page 4 of 13
Case 9:18-cv-80176-BB Document 488-11 Entered on FLSD Docket 05/08/2020 Page 5 of 13
Case 9:18-cv-80176-BB Document 488-11 Entered on FLSD Docket 05/08/2020 Page 6 of 13
Case 9:18-cv-80176-BB Document 488-11 Entered on FLSD Docket 05/08/2020 Page 7 of 13
Case 9:18-cv-80176-BB Document 488-11 Entered on FLSD Docket 05/08/2020 Page 8 of 13
Case 9:18-cv-80176-BB Document 488-11 Entered on FLSD Docket 05/08/2020 Page 9 of 13
Case 9:18-cv-80176-BB Document 488-11 Entered on FLSD Docket 05/08/2020 Page 10 of
                                       13
Case 9:18-cv-80176-BB Document 488-11 Entered on FLSD Docket 05/08/2020 Page 11 of
                                       13
Case 9:18-cv-80176-BB Document 488-11 Entered on FLSD Docket 05/08/2020 Page 12 of
                                       13
Case 9:18-cv-80176-BB Document 488-11 Entered on FLSD Docket 05/08/2020 Page 13 of
                                       13
